Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of an elevator operation quality tester comprising a rectangle, aluminium-alloy housing such that the rectangle aluminium-alloy housing includes a casing and a covering, an upper opening of the casing is provided with a groove for embedding in a touching screen, a circuit board, a three-axis acceleration sensor, and a rechargeable battery supplying power to the circuit board are provided in the casing; the circuit board is provide with an elevator vibration data acquisition circuit, back-end data processing system, interface circuit, and radio communication circuit; the casing is provided with a handle on a side; the elevator vibration data acquisition circuit is connected to the back-end data processing system; the elevator vibration data acquisition circuit comprises a power isolation module, a power circuit conversion module, the three-axis acceleration sensor, an analog and digital signal isolation module, and an analog-digital conversion module; the power isolation module isolates an external power supply, and the power isolation module is connected to the power circuit conversion module; the power circuit conversion module converts a 12V power into a power supply voltage required by the three-axis acceleration sensor and a power supply voltage required by the analog-digital conversion module; the three-axis acceleration sensor acquires analog signal data in three directions of the x-axis, the y-axis, and the z-axis and converts the acquired analog signal data into digital signal data through the analog-digital conversion module; the analog and digital signal isolation module is connected to the analog-digital conversion module and the back-end data processing system respectively; the analog and digital signal isolation module is configured 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 








/HELEN C KWOK/Primary Examiner, Art Unit 2861